DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 2017/0212224) in view of Hoashi (US 2005/0213074).

With respect to claim 1, Itoh discloses an electronic apparatus [Fig. 1] comprising: 
a light receiver [Fig. 1; 20] configured to receive a reception light including a reflected pulse provided by a reflection of an emitted pulse on an object (see L2 in Fig. 1) [Par. 0022], wherein the reception light is received during at least a first time and a second time, and the second time is earlier than the first time [Par. 0007];  (The image unit receives the pulsed light reflected from an object within the space for a plurality of time periods in a time-division manner)
a memory [Fig. 1; 24] configured to store a signal representing a part of information on the reception light received during the second time [Par. 0023]; and 
processing circuitry [Fig. 1; 30] (calculator) configured to measure a distance to the object based on a difference between emission timing of the emitted pulse and reception timing of the reflected pulse by using the information on the reception light received during the first time and the part of information on the reception light received during the second time [Par. 0026].

Itoh fails to disclose that the memory stores a digital signal.
Hoashi discloses a laser radar sensor for determining the position of an object based on the reception signal [Par. 0007].  Hoashi further teaches about including an analog to digital convertor to convert the received light signal into a digital signal [Par. 0046.]
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Itoh with Hoashi to further implement storing a digital signal representing a part of information on the reception light received during the second time motivated by a desire to use a known technique to improve similar devices (methods products) in the same way (KSR).

With respect to claim 13, Itoh discloses a time sharing detector configured to divide the reception light received by the light receiver into a plurality of sections (characterized by the different respective time periods) [Par. 0007] corresponding to a plurality of reception time regions, and detect the light intensity (characterized by the amount of electrical charge) [Par. 0025] of the reception light in each reception time region [Par. 0042]
Itoh fails to disclose a time sharing adder configured to obtain a cumulative sum of the light intensity of the reception light for each of the plurality of reception time regions, wherein the memory stores the digital signal corresponding to one of the reception time regions having a maximum cumulative sum of the light intensity of the reception light, and wherein the processing circuitry measures the distance based on the digital signal stored in the memory and the emission timing at which the emitted pulse is emitted.
Hoashi discloses a distance determination device using received reflected light over a period of time intervals ([see Fig. 8A]) & [Par. 0054], and further teaches about the effect low intensity in the reflected light can have on determining the distance accurately [Par. 0049].  Hoashi teaches summation circuit (sharing adder) configured to obtain a cumulative sum of the light intensity of the reception light for each of the plurality of reception time regions [Par. 0054-0057 & 0065], wherein the memory stores the digital signal corresponding to one of the reception time regions having a maximum cumulative sum of the light intensity of the reception light, and wherein the processing circuitry measures the distance based on the digital signal stored in the memory and the emission timing at which the emitted pulse is emitted (characterized by time counting circuit 111 which calculates the time of the largest peak) [Fig. 8b] & [Par. 0065-0067].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Itoh with Hoashi to further implement a time sharing adder configured to obtain a cumulative sum of the light intensity of the reception light for each of the plurality of reception time regions, wherein the memory stores the digital signal corresponding to one of the reception time regions having a maximum cumulative sum of the light intensity of the reception light, and wherein the processing circuitry measures the distance based on the digital signal stored in the memory and the emission timing at which the emitted pulse is emitted motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that can improve determining that the received light signal corresponds to the reflected from an object in low intensity instances (see Hoashi [Par. 0050]).

With respect to claim 14, Itoh discloses further comprising a light emitter [Fig. 1; 12] configured to emit the emitted pulse, wherein the processing circuitry obtains the emission timing of the emitted pulse [Fig. 2A] & [Par. 0024 & 0026].

With respect to claim 15, Itoh discloses a distance measuring method [Par. 0040] comprising: 
receiving a reception light including a reflected pulse provided by a reflection of an emitted pulse on an object (see L2 in Fig. 1) [Par. 0022], wherein the reception light is received during at least a first time and a second time, and the second time is earlier than the first time [Par. 0007];  (The image unit receives the pulsed light reflected from an object within the space for a plurality of time periods in a time-division manner)
storing, in a memory [Fig. 1; 24], a signal representing a part of information on the reception light received during the second time [Par. 0023]; and 
measuring a distance to the object based on a difference between emission timing of the emitted pulse and reception timing of the reflected pulse by using the information on the reception light received during the first time and the part of information on the reception light received during the second time [Par .0026].

Itoh fails to disclose that the storing includes storing a digital signal.
Hoashi discloses a laser radar sensor for determining the position of an object based on the reception signal [Par. 0007].  Hoashi further teaches about including an analog to digital convertor to convert the received light signal into a digital signal [Par. 0046.]
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Itoh with Hoashi to further implement storing a digital signal representing a part of information on the reception light received during the second time motivated by a desire to use a known technique to improve similar devices (methods products) in the same way (KSR).

Claim(s) 2-7 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 2017/0212224) in view of Hoashi (US 2005/0213074) as applied to claim 1 and 15 respectively above, and further in view of Lu et al. (US 2020/0209356).

With respect to claims 2 and 16, Itoh and Hoashi fail to disclose further comprising a memory controller configured to control the memory as to whether or not to store the digital signal corresponding to the part of the information on the reception light received by the light receiver in the memory, based on a reference level of light intensity of the reception light.
Lu discloses a method for operating a LiDAR system that includes performing light detection and distance determination using two different techniques (ADC 306 & TDC 308) [Par. 0009] and further teaches about a controller (selection 302) for controlling which processing technique to use based on the comparison of the received light intensity to a reference level (threshold signal to noise ratio) [Par .0009].  Specifically, these two different processing techniques are performed at different sampling rates and therefore control the memory and storage of signals within.  Further, Lu teaches about optimizing accuracy in distance determination over different distance ranges, and that the received signal being too close to the noise level can make it difficult to use one of the processing techniques (TDC system) [Par. 0023-0026].  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Itoh in view of Hoashi further with Lu to include a memory controller configured to control the memory as to whether or not to store the digital signal corresponding to the part of the information on the reception light received by the light receiver in the memory, based on a reference level of light intensity of the reception light motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) and to improve accuracy and optimize sampling and storage operations based on the quality (signal intensity) of the received signal against noise.

With respect to claims 3 and 17, Itoh and Hoashi fail to disclose wherein the memory controller controls the memory not to store the digital signal corresponding to the reception light received within a predetermined period of time from the emission timing at which the emitted pulse is emitted if the light intensity of the reception light becomes greater than the reference level within the predetermined period of time.
Lu discloses a method for operating a LiDAR system that includes performing light detection and distance determination using two different techniques (ADC 306 & TDC 308) [Par. 0009] and further teaches about a controller (selection 302) for controlling which processing technique to use based on the comparison of the received light intensity to a reference level (threshold signal to noise ratio) [Par .0009].  Specifically, these two different processing techniques are performed at different sampling rates and therefore control the memory and storage of signals within.  Further, Lu teaches about optimizing accuracy in distance determination over different distance ranges, and that the received signal being too close to the noise level can make it difficult to use one of the processing techniques (TDC system) [Par. 0023-0026].  In particular, selecting the TDC system when the light intensity of the reception light becomes greater than the reference level within the predetermined period of time would cause the memory to not store the timing and amplitude data of the ADC system.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Itoh in view of Hoashi further with Lu to include that the memory controller controls the memory not to store the digital signal corresponding to the reception light received within a predetermined period of time from the emission timing at which the emitted pulse is emitted if the light intensity of the reception light becomes greater than the reference level within the predetermined period of time motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) and to improve accuracy and optimize sampling and storage operations based on the quality (signal intensity) of the received signal against noise.

With respect to claims 4 and 18, Itoh and Hoashi fail to disclose wherein the memory controller controls the memory to store the digital signal corresponding to the reception light received within a predetermined period of time from the emission timing at which the emitted pulse is emitted if the light intensity of the reception light is continuously equal to or less than the reference level within the predetermined period of time.
Lu discloses a method for operating a LiDAR system that includes performing light detection and distance determination using two different techniques (ADC 306 & TDC 308) [Par. 0009] and further teaches about a controller (selection 302) for controlling which processing technique to use based on the comparison of the received light intensity to a reference level (threshold signal to noise ratio) [Par .0009].  Specifically, these two different processing techniques are performed at different sampling rates and therefore control the memory and storage of signals within.  Further, Lu teaches about optimizing accuracy in distance determination over different distance ranges, and that the received signal being too close to the noise level can make it difficult to use one of the processing techniques (TDC system) [Par. 0023-0026].  In particular, selecting the ADC system when the light intensity of the reception light is equal to or less than the reference level within the predetermined period of time would cause the memory to implement storing of the timing and amplitude data of the ADC system.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Itoh in view of Hoashi further with Lu to include that the memory controller controls the memory to store the digital signal corresponding to the reception light received within a predetermined period of time from the emission timing at which the emitted pulse is emitted if the light intensity of the reception light is continuously equal to or less than the reference level within the predetermined period of time motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) and to improve accuracy and optimize sampling and storage operations based on the quality (signal intensity) of the received signal against noise.

With respect to claims 5 and 19, Itoh fails to disclose wherein the memory controller controls the memory to store the reception timing at least once, at which the light intensity of the reception light becomes greater than the reference level.
Hoashi discloses Hoashi discloses a distance determination device using received reflected light over a period of time intervals ([see Fig. 8A]) & [Par. 0054], and further stores the reception timing at least once, at which the light intensity of the reception light becomes greater than the reference level [Par. 0066].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Itoh with Hoashi to include that the memory controller controls the memory to store the reception timing at least once, at which the light intensity of the reception light becomes greater than the reference level motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that accounts for impacts of noise in the received signal.

With respect to claims 6 and 20, Itoh fails to disclose further comprising a signal adder configured to obtain a cumulative sum of digital signals stored in the memory, wherein the processing circuitry measures the distance, based on the reception timing when the light intensity of the reception light becomes greater than the reference level within a predetermined period of time from the emission timing at which the emitted pulse is emitted, or based on the cumulative sum of the digital signals obtained by the signal adder when the light intensity of the reception light is continuously equal to or less than the reference level within the predetermined period of time.
Hoashi discloses a distance determination device using received reflected light over a period of time intervals ([see Fig. 8A]) & [Par. 0054], and further teaches about the effect low intensity in the reflected light can have on determining the distance accurately [Par. 0049].  Hoashi teaches summation circuit (adder) configured to obtain a cumulative sum of the light intensity of the reception light for each of the plurality of reception time regions [Par. 0054-0057 & 0065], wherein the memory stores the digital signal corresponding to one of the reception time regions having a maximum cumulative sum of the light intensity of the reception light, and wherein the processing circuitry measures the distance based on the digital signal stored in the memory and the emission timing at which the emitted pulse is emitted (characterized by time counting circuit 111 which calculates the time of the largest peak) [Fig. 8b] & [Par. 0065-0067].
Lu discloses a method for operating a LiDAR system that includes performing light detection and distance determination using two different techniques (ADC 306 & TDC 308) [Par. 0009] and further teaches about a controller (selection 302) for controlling which processing technique to use based on the comparison of the received light intensity to a reference level (threshold signal to noise ratio) [Par .0009].  Specifically, these two different processing techniques are performed at different sampling rates and therefore control the memory and storage of signals within.  Further, Lu teaches about optimizing accuracy in distance determination over different distance ranges, and that the received signal being too close to the noise level can make it difficult to use one of the processing techniques (TDC system) [Par. 0023-0026].  

It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Itoh with Hoashi and further Lu to implement a signal adder configured to obtain a cumulative sum of digital signals stored in the memory, wherein the processing circuitry measures the distance, based on the reception timing when the light intensity of the reception light becomes greater than the reference level within a predetermined period of time from the emission timing at which the emitted pulse is emitted, or based on the cumulative sum of the digital signals obtained by the signal adder when the light intensity of the reception light is continuously equal to or less than the reference level within the predetermined period of time motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that can improve determining that the received light signal corresponds to the reflected from an object in low intensity instances (see Hoashi [Par. 0050]) as well as improve accuracy and optimize sampling and storage operations based on the quality (signal intensity) of the received signal against noise.

With respect to claim 7, Itoh fails to disclose further wherein the processing circuitry measures the distance based on the cumulative sum of the digital signals obtained by the signal adder after the predetermined period of time passes from the emission timing at which the emitted pulse is emitted.
Hoashi discloses Hoashi discloses a distance determination device using received reflected light over a period of time intervals ([see Fig. 8A]) & [Par. 0054], and further measures the distance based on the cumulative sum of the digital signals obtained by the signal adder after the predetermined period of time passes from the emission timing at which the emitted pulse is emitted [Par. 0065 & 0068].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Itoh with Hoashi to include that the processing circuitry measures the distance based on the cumulative sum of the digital signals obtained by the signal adder after the predetermined period of time passes from the emission timing at which the emitted pulse is emitted motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that accounts for impacts of noise in the received signal.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 2017/0212224) in view of Hoashi (US 2005/0213074) and Lu et al. (US 2020/0209356) as applied to claim 2 respectively above, and further in view of Ichiyanagi (US 2018/0364340).

With respect to claim 8, Itoh, Hoashi, and Lu fail to disclose further comprising a reference level setting unit configured to set the reference level that changes in value in accordance with elapsed time from the emission timing at which the emitted pulse is emitted, wherein the memory controller determines whether or not to control the memory to store the digital signal corresponding to the reception light received within a predetermined period of time from the emission timing at which the emitted pulse is emitted based on the reference level set by the reference level setting unit.
Ichiyanagi discloses a distance measuring apparatus that compares the received light signal to a threshold and a threshold setting unit [par. 0018].  Ichiyanagi further teaches that said threshold setting is based on ambient light received during a period when the emitted light is not emitted [Par. 0019], and further teaches about the threshold being changed according to the level of the ambient light [Par. 0081].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Itoh in view of Hoashi and Lu further with Ichiyanagi to include a reference level setting unit configured to set the reference level that changes in value in accordance with elapsed time from the emission timing at which the emitted pulse is emitted, wherein the memory controller determines whether or not to control the memory to store the digital signal corresponding to the reception light received within a predetermined period of time from the emission timing at which the emitted pulse is emitted based on the reference level set by the reference level setting unit motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) and to further improve upon the evaluation and detection of the reflected light in longer distance detection scenarios.

With respect to claim 9, Itoh, Hoashi, and Lu fail to disclose comprising a brightness detector configured to detect brightness of a surrounding area of the light receiver, wherein the reference level setting unit sets the reference level based on the brightness detected by the brightness detector and the elapsed time.
Ichiyanagi discloses a distance measuring apparatus that compares the received light signal to a threshold and a threshold setting unit [par. 0018].  Ichiyanagi further teaches that said threshold setting is based on ambient light received during a period when the emitted light is not emitted [Par. 0019], and further teaches about the threshold being changed according to the level of the ambient light [Par. 0081] that characterizes detecting the brightness (i.e. intensity) of the surrounding area caused by the ambient light.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Itoh in view of Hoashi and Lu further with Ichiyanagi to include a brightness detector configured to detect brightness of a surrounding area of the light receiver, wherein the reference level setting unit sets the reference level based on the brightness detected by the brightness detector and the elapsed time motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that determines the level of intensity of the ambient light in a straightforward and efficient manner.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 2017/0212224) in view of Hoashi (US 2005/0213074) as applied to claim 1 above, and further in view of Stutz (US 2015/0160346).

With respect to claim 10, Itoh and Hoashi fail to disclose an extractor configured to extract generation timing at which an intermittent light is generated every time the light intensity of the reception light received by the light receiver becomes greater than a predetermined reference level, wherein the memory stores a digital signal corresponding to the light intensity of the intermittent light at the generation timing, and wherein the processing circuitry measures the distance based on the generation timing corresponding to the digital signal stored in the memory and the emission timing at which the emitted pulse is emitted.
Stutz discloses a distance measuring method and device and further teaches about implement various distance measurement strategies that can be based on the quality of the light intensity received relative to noise light in order to better optimize distance measurement and in particular sampling and storage of received signals [Par. 0018-0021].  In particular, Stutz includes teaching of a threshold value method which determines a reflected pulse is received when the light intensity is above a threshold and using that value to determine distance [Par. 0019 & 0046] & [Fig. 6].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Itoh in view of Hoashi further with Stutz to implement an extractor configured to extract generation timing at which an intermittent light is generated every time the light intensity of the reception light received by the light receiver becomes greater than a predetermined reference level, wherein the memory stores a digital signal corresponding to the light intensity of the intermittent light at the generation timing, and wherein the processing circuitry measures the distance based on the generation timing corresponding to the digital signal stored in the memory and the emission timing at which the emitted pulse is emitted motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) that provides an alternative technique for calculating the distance when the reflected light intensity is indicative of being reflected off the object.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 2017/0212224) in view of Hoashi (US 2005/0213074) and Stutz (US 2015/0160346) as applied to claim 10 above, and further in view of Suzuki et al. (US 2016/0299219).

With respect to claim 11, Itoh, Hoashi, and Stutz fails to disclose wherein the intermittent light has a waveform in which a rising edge is steeper than a falling edge, and wherein the extractor extracts timing of the rising edge of the intermittent light.
Suzuki disclose a distance measuring apparatus that includes wherein the intermittent light has a waveform in which a rising edge is steeper than a falling edge, and wherein the extractor extracts timing of the rising edge of the intermittent light [Par. 0082].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Itoh in view of Hoashi and Stutz further with Suzuki to include that the intermittent light has a waveform in which a rising edge is steeper than a falling edge, and wherein the extractor extracts timing of the rising edge of the intermittent light motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR).

With respect to claim 12, Itoh, Hoashi, and Stutz fails to disclose wherein the extractor converts the intermittent light to a pulse signal, which has a rectangular waveform narrower than a time width of the intermittent light and has constant light intensity, and wherein the memory stores the digital signal in accordance with a signal level of the pulse signal.
Suzuki disclose a distance measuring apparatus that converts the intermittent light to a pulse signal, which has a rectangular waveform narrower than a time width of the intermittent light and has constant light intensity [Fig. 5c & 5d], and wherein the memory stores the digital signal in accordance with a signal level of the pulse signal [Par. 0183].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Itoh in view of Hoashi and Stutz further with Suzuki to include that the extractor converts the intermittent light to a pulse signal, which has a rectangular waveform narrower than a time width of the intermittent light and has constant light intensity, and wherein the memory stores the digital signal in accordance with a signal level of the pulse signal motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kienzler et al. (US 2017/0184709) discloses optoelectronic sensor for measuring a distance and further comprising an individual time of flight measuring unit that determines a sequence of individual times of flight of the individual light pulses as the duration between a transmission point in time and its reception point in time as well as an evaluation unit that accumulates individual times of flight and determines a common measurement value for the distance from the accumulated individual times of flight, which comprises a filter or accumulating an individual time of flight only if it coincides, within a time window, with a preceding individual time of flight.

Ohmi (US 2012/0232836) discloses a position sensing device using a light receiver to measure received light and determines a position of an object based on the timing of the received light and comprising a control unit that switches between intensity position calculation to calculate the position of the object based on intensities of the received signals and phase position calculation to cause intensities of the signals from the transmission units to periodically change and calculate the position of the object based on phases of intensity changes of the received signals, based on the intensities of the received signals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERENCE E STIFTER JR/Examiner, Art Unit 2865             


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865 
10/3/2022